Citation Nr: 0425828	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for anxiety disorder.

2.  Entitlement to service connection for obesity, claimed as 
secondary to the service-connected anxiety disorder.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to the service-connected anxiety 
disorder.

4.  Entitlement to service connection for degenerative joint 
disease of the knees, claimed as secondary to the service-
connected anxiety disorder.

5.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to the service-connected 
anxiety disorder.

6.  Entitlement to service connection for migraine headaches, 
claimed as secondary to the service-connected anxiety 
disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypercholesterolemia, claimed as secondary to the service-
connected anxiety disorder.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, claimed as secondary to the service-connected 
anxiety disorder.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiovascular disease, claimed as secondary to the service-
connected anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1962.

In an August 2001 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for coronary artery disease, hypertension, 
and elevated cholesterol.  The veteran was notified of that 
decision and did not appeal.  In January 2002 he submitted a 
statement in which he asserted that problems related to high 
cholesterol, high blood pressure, and cardiovascular problems 
were related to his service-connected anxiety disorder.  His 
January 2002 statement cannot be considered a notice of 
disagreement with the August 2001 decision because he did not 
express disagreement with any determination, nor did he 
express any desire for appellate review.  See Gallegos v. 
Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002); 38 C.F.R. 
§ 20.201 (2003).  Because he did not appeal the August 2001 
decision, that decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

The RO properly interpreted the veteran's January 2002 
statement as a request to reopen the claim that was denied in 
the August 2001 rating decision.  In that statement the 
veteran also claimed entitlement to service connection for 
obesity, diabetes mellitus, degenerative joint disease of the 
bilateral knees, respiratory problems, and migraine 
headaches.  In an April 2002 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for high 
cholesterol, high blood pressure, and coronary artery disease 
(claimed as cardiovascular problems).  The RO also denied 
entitlement to service connection for obesity, diabetes 
mellitus, degenerative joint disease of the knees, a 
respiratory disorder, and migraine headaches.  In addition, 
in the April 2002 rating decision the RO increased the rating 
for anxiety disorder from 30 to 50 percent.  The veteran 
perfected an appeal of the denials of service connection and 
the denial of a rating in excess of 50 percent for anxiety 
disorder.

The Board of Veterans' Appeals (Board) notes that, although 
the RO denied entitlement to service connection for coronary 
artery disease in the August 2001 decision, the veteran had 
claimed service connection for carotid artery disease.  His 
claim was based on bilateral endarterectomies that he 
underwent in April and June 1999.  The evidence did not then 
indicate that he had coronary artery disease, and he did not 
claim to have coronary artery disease.  He has continued to 
assert that he is entitled to service connection for the 
bilateral endarterectomies, which were performed due to 
carotid artery disease; a heart defect; and atherosclerosis.  
Although the RO characterized his claim for service 
connection as pertaining to coronary artery disease, the 
Board has characterized the issue as pertaining to the more 
generic "cardiovascular disease" in order to encompass all 
of his contentions.  The Board has determined, therefore, 
that the proper issue on appeal is whether new and material 
evidence has been received to reopen a claim for service 
connection for cardiovascular disease.  See Buckley v. West, 
12 Vet. App. 76, 81 (1998) (the Board has jurisdiction of all 
issues that are "appropriately identified from the radix of 
the [notice of disagreement].").

The Board also notes that in his August 2002 notice of 
disagreement the veteran raised the issue of entitlement to 
service connection for gastroesophageal reflux disease, which 
he also claims to be secondary to anxiety disorder, in that 
it is caused or aggravated by obesity.  Additionally, in a 
statement received in September 2003 and at his hearing 
before the Board, the veteran asserted that he was entitled 
to a total disability rating based on individual 
unemployability.  These issues have not been developed by the 
RO, and are referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).

The issues of entitlement to an increased rating for anxiety 
disorder, and service connection for obesity, diabetes 
mellitus, degenerative joint disease of the bilateral knees, 
a respiratory disorder, and migraine headaches are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Additionally, the issues of service 
connection for hypertension, high cholesterol and 
cardiovascular disorder on a de novo basis are being remanded 
via the AMC.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1. The RO denied entitlement to service connection for a 
cardiovascular disorder, hypertension, and high cholesterol 
in August 2001.  The veteran was notified of that decision 
and did not appeal.

2.  The evidence submitted subsequent to the August 2001 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material, because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The August 2001 rating decision in which the RO denied 
entitlement to service connection for a cardiovascular 
disorder, hypertension, and high cholesterol is final; new 
and material evidence has been received; and the claim is 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (2001); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that service connection should be granted 
for a cardiovascular disorder, hypertension, and high 
cholesterol because those disorders were caused or aggravated 
by obesity, which is a manifestation of his service-connected 
anxiety disorder.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

Although the RO notified the veteran of the information and 
evidence needed to substantiate his claim for an increased 
rating for anxiety disorder in February 
2002, the Board notes that the veteran has not been informed 
of the evidence needed to substantiate his request to reopen 
the claims for service connection for hypertension, 
hypercholesterolemia and cardiovascular disease, or the 
evidence that could be considered to be new and material.  As 
will be shown below, however, the Board has determined that 
new and material evidence has been received to reopen those 
claims.  The RO's failure to inform the veteran of the 
evidence needed to substantiate that claim is, therefore, not 
prejudicial to him.

New and Material Evidence

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2003).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Analysis

The veteran contends that his anxiety disorder caused him to 
overeat, resulting in morbid obesity that has lead to a 
number of other medical problems.  In the August 2001 rating 
decision the RO denied entitlement to service connection for 
a cardiovascular disorder, hypertension, and elevated 
cholesterol because the evidence then of record did not 
indicate that any of the claimed disabilities were related to 
the service-connected anxiety disorder.  

The evidence received subsequent to the August 2001 decision 
includes a June 2003 report from the veteran's private 
psychiatrist showing that the veteran was morbidly obese due 
to impulsive overeating, which was due to the service-
connected anxiety disorder, panic disorder, and impulse 
control disorder.  The psychiatrist also found that the 
veteran's symptoms met the criteria for an eating disorder 
not otherwise specified.  The psychiatrist provided the 
opinion that the veteran's overeating and resulting obesity 
had lead to multiple medical problems, including a 
cardiovascular disorder and hypercholesterolemia.

The veteran also presented a June 2002 report from his 
private physician indicating that bilateral carotid 
endarterectomies, a small atrial septum defect, and 
hypertension "appeared to have been driven" by his 
underlying anxiety and panic disorders.  Another physician 
stated that the veteran's contention that his anxiety lead to 
overeating, resulting in obesity that "contributed heavily" 
to his other medical problems, was "plausible."

The Board finds that this evidence is new, in that the 
evidence of record in August 2001 did not include any medical 
opinions regarding the relationship between the service-
connected anxiety disorder, obesity, and the veteran's 
multiple medical problems, including cardiovascular disease, 
hypertension, and elevated cholesterol.  The evidence is also 
material because it relates to the unestablished fact 
necessary to substantiate the claim (a nexus to the service-
connected disability) and it raises a reasonable possibility 
of substantiating the claim.  The Board finds, therefore, 
that evidence that is both new and material has been 
received, and the claim of entitlement to service connection 
for cardiovascular disease, hypertension, and high 
cholesterol is reopened.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for 
cardiovascular disease, hypertension, and high cholesterol 
is, to this extent only, allowed.


REMAND

In support of his claim for an increased rating for his 
anxiety disorder, the veteran presented statements from a 
psychiatrist who indicated that he had known the veteran for 
over 13 years.  He noted the veteran reporting panic attacks 
on a daily basis.  The psychiatrist opined that after looking 
at the interconnection between his anxiety and addictive 
disorders, the veteran qualified for many of the requirements 
for a 70 percent evaluation.  There is no indication that the 
psychiatrist reviewed the claims file when rendering his 
opinions regarding the interconnection between the veteran's 
disorders, nor is it clear whether he is actually treating 
the veteran for his anxiety, or is simply rendering opinions 
based, at least in part, on a history as provided by the 
veteran.  Thus, the Board finds that additional information 
is necessary.  Specifically, a VA psychiatric examination 
should be scheduled to determine the current severity of his 
disorder, and VA outpatient treatment reports should be 
requested for the period from May 2001 to the present.  

The veteran also contends that his diabetes mellitus, 
degenerative joint disease of the bilateral knees, 
respiratory disorder, hypercholesterolemia, hypertension, and 
a cardiovascular disorder were caused or aggravated by his 
obesity.  He further contends that the obesity was caused by 
his impulsive overeating, which is a manifestation of his 
service-connected anxiety disorder.  In addition, he claims 
to have chronic migraine headaches due to the stress caused 
by his service-connected anxiety disorder, and that his 
hypertension and cardiovascular disorders were caused or 
aggravated by that stress, independent of any relationship to 
obesity.

The Board notes that in the April 2002 rating decision the RO 
denied service connection for the claimed disorders on the 
basis that obesity, the link between the service-connected 
anxiety disorder and the additional medical disorders, is not 
a disability for which service connection can be established.  
In accordance with 38 C.F.R. § 3.310, service connection may 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  The 
Court defined "disability" in this context as an impairment 
of earning capacity resulting from a disease or injury.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The question 
is, therefore, whether obesity constitutes a disease or 
injury.

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") has defined "injury" 
as "damage inflicted on the body by an external force."  See 
Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003), 
citing Dorland's Illustrated Medical Dictionary 901 (29th Ed. 
2000).  Obesity caused by overeating is not caused by an 
external force; the obesity is a result of the veteran's 
behavior.  The Federal Circuit defined "disease" as "any 
deviation from or interruption of the normal structure or 
function of a part, organ, or system of the body."  Terry, 
340 F.3d at 1384, citing Dorland's at 511.  Obesity that is 
not due to underlying pathology cannot be considered a 
deviation from or interruption of the normal structure or 
function of the body; the storage of calories for future use 
represents the body working most efficiently at what it is 
designed to do.

The veteran does not contend, however, that the obesity 
represents a physical disease; he contends that the disorder 
is secondary to his diagnosed psychiatric disorder.  The 
evidence clearly shows that he has a psychiatric disease, 
that being anxiety disorder.  The anxiety disorder is a 
deviation from the normal function of mental health.  For 
that reason the issue of whether service connection can be 
granted for obesity, and any resulting medical impairments, 
cannot be resolved simply because obesity is not a 
"disease" for which service connection can be established.

The Court has found that secondary service connection can be 
established for a disorder if the claimed disorder has been 
caused or aggravated by a service-connected disability.  In 
other words, it is not necessary that an etiological 
relationship exist between the service-connected disorder and 
the nonservice-connected disorder.  If a nonservice-connected 
disorder is aggravated by a service-connected disorder, the 
veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing in the absence of the 
aggravation.  See Allen, 7 Vet. App. at 448-49.  

The veteran has presented a medical report from a private 
psychiatrist indicating that he has an eating disorder that 
is related to the service-connected anxiety disorder.  The 
psychiatrist did not, however, provide any clinical findings 
in support of that assessment.  The Board finds, therefore, 
that the veteran should be afforded a VA psychiatric 
examination in order to determine whether he does have an 
eating disorder that is etiologically related to the service-
connected anxiety disorder.  If he does have an eating 
disorder that is etiologically related to the anxiety 
disorder, additional development is needed to determine 
whether the claimed additional disabilities have been caused 
or aggravated by such.

The veteran has claimed entitlement to service connection for 
elevated cholesterol, or hypercholesterolemia.  It is not 
clear from the evidence of record whether he has 
hypercholesterolemia, or whether hypercholesterolemia 
represents a laboratory finding or meets the definition of a 
"disease" for which service connection can be established.

In addition, the veteran has claimed entitlement to service 
connection for "a respiratory disorder," which he has not 
otherwise defined.  The available medical evidence indicates 
that he has chronic sinusitis, chronic obstructive pulmonary 
disease, and that he suffers from sleep apnea.  The RO should 
ask the veteran to define the specific respiratory disorder 
for which he is claiming service connection.

Finally, the Board notes that the veteran served in the 
National Guard from 1977 until 1989.  Service medical records 
from this timeframe may help provide historical medical 
information which would assist the VA examiners in providing 
the opinions being requested on remand.  Therefore, the Board 
is of the opinion that an attempt to secure service medical 
records for his National Guard service be made.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disabilities since February 2001.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  If the RO is not 
able to obtain any identified records, 
the claims file should be documented to 
that effect and the veteran so notified.

3.  The RO should ask the veteran to 
define the specific respiratory disorder 
for which he is claiming service 
connection.

4.  The RO should make an attempt to 
secure the veteran's service medical 
records for his National Guard service 
from 1977 to 1989 through official 
channels.

5.  The RO should provide the veteran a 
VA psychiatric examination, to determine 
the current nature and severity of his 
service-connected anxiety disorder, and 
in order to obtain a documented medical 
opinion on whether his obesity is 
etiologically related to the service-
connected anxiety disorder.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct a psychiatric 
evaluation and provide a diagnosis for 
any pathology found.  Specifically, the 
examiner should determine whether the 
veteran's symptoms meet the criteria for 
a diagnosis of an eating disorder, 
explain those criteria, and provide the 
rationale for the opinion.  

6.  If the development requested above 
results in the finding that the veteran 
has an eating disorder that is related to 
the service-connected anxiety disorder, 
the RO should provide him a VA medical 
examination in order to determine 
whether, or to what extent, any of his 
claimed disorders have been caused or 
aggravated by obesity.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

Specifically, the examiner should 
determine whether the veteran has 
hypercholesterolemia.  The examiner 
should also provide a medical opinion on 
whether hypercholesterolemia represents a 
laboratory finding, or constitutes a 
disabling disease in and of itself.  If 
the examiner finds that 
hypercholesterolemia is a "disease," 
the examiner should also provide an 
opinion on whether or to what extent the 
hypercholesterolemia has been caused or 
aggravated by obesity.

In addition, the examiner should provide 
an opinion on whether diabetes mellitus, 
degenerative joint disease of the 
bilateral knees, any documented 
respiratory disorder, hypertension, or 
any documented cardiovascular disorder 
was caused or aggravated by his obesity.  
If the examiner finds that any of the 
claimed disorders have been aggravated, 
but not caused by, obesity, the examiner 
should quantify the degree of 
aggravation.

7.  The RO should also provide the 
veteran a VA cardiovascular examination 
in order to determine whether any of his 
cardiovascular disorders are caused or 
aggravated by the stress resulting from 
the service-connected anxiety disorder.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

Based on the results of the examination, 
review of the medical evidence of record, 
and sound medical principles, the 
examiner should provide an opinion on 
whether the anxiety disorder caused or 
aggravated any of the veteran's 
cardiovascular disorders.  The examiner 
should provide the rationale for his/her 
opinion.  If the examiner finds that any 
cardiovascular disorder has been 
aggravated, but not caused by, stress, 
the examiner should quantify the degree 
of aggravation.

8.  The RO should provide the veteran a 
VA neurology examination in order to 
determine whether he has a chronic 
headache disorder, including migraine, 
and, if so, whether the headaches are 
caused or aggravated by the stress he 
experiences as a manifestation of his 
anxiety disorder.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

9.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



